TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 12, 2013



                                     NO. 03-12-00320-CR


                               Dennis Mitchell Alford, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal of the trial

court’s judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the

trial court’s judgment is in all things affirmed. It is FURTHER ordered that, it appearing that the

appellant is indigent and unable to pay costs, no adjudication as to costs is made, and that this

decision be certified below for observance.